Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Marcie A. Conlon,
(OI File No. H-13-42844-9),

Petitioner,
v.
The Inspector General
Docket No. C-14-910
Decision No. CR3338

Date: August 20, 2014

DECISION

Petitioner, Marcie A. Conlon, is a registered nurse, practicing in New York, who forged
prescriptions for the narcotic, Percocet. She pled guilty in state court to one count of
felony criminal possession of a forged instrument. Pursuant to section 1128(a)(4) of the
Social Security Act (Act), the Inspector General (I.G.) has excluded her from
participating in Medicare, Medicaid, and all federal health care programs for a period of
five years. Petitioner appeals the exclusion.

For the reasons discussed below, I find that the I.G. is authorized to exclude Petitioner
and that the statute mandates a minimum five-year exclusion.

Background

In a letter dated March 31, 2014, the I.G. advised Petitioner Conlon that she was
excluded from participation in Medicare, Medicaid, and all federal health care programs
because she had been convicted of a felony offense related to the unlawful manufacture,
distribution, prescription, or dispensing of a controlled substance. I.G. Ex. 1. Petitioner
requested review.
The L.G. submitted its brief (I.G. Br.) and three exhibits (I.G. Exs. 1-3). In the absence of
any objection, I admit into evidence I.G. Exs. 1-3. Petitioner submitted a brief (P. Br.),
which included a letter dated June 5 (P. Ltr.) and additional documents, which she did not
mark as exhibits. They include: letters from the Office of Professional Discipline for the
New York State Education Department, dated September 19, 2013 and October 13, 2013;
letters attesting to her character and recovery from addictions; and a December 18, 2013
letter from her then attorney to the I.G., responding to the proposed exclusion.

I directed the parties to indicate in their briefs whether an in-person hearing would be
necessary, and, if so, to “provide the written direct testimony of any proposed witness in
writing and under oath or affirmation.” I also directed the parties “to explain why the
testimony is relevant” and why any witness’s proposed “testimony does not duplicate
written evidence that has been submitted by either party.” Order and Schedule for Filing
Briefs and Documentary Evidence at 2 (May 7, 2014). The LG. indicates that an in-
person hearing is not necessary and submits no declarations from proposed witnesses.
1.G. Br. at 4-5. Petitioner, on the other hand, asserts that an in-person hearing is
necessary, and lists witnesses who will testify regarding her character, her substance
abuse problems, and her recovery. She does not submit written declarations from her
proposed witnesses. As discussed below, this proposed testimony is simply not relevant
to the narrow issues before me. By regulation, I must exclude irrelevant or immaterial
evidence. 42 C.F.R. § 1005.17(c). Iam therefore obligated to exclude the proposed
testimony, and I decline to schedule a hearing that would serve no purpose.

Discussion

Because Petitioner was convicted of a felony relating to the
unlawful manufacture, distribution, prescription, or dispensing
of a controlled substance, she must be excluded from program
participation for at least five years. Act §§ 1128(a)(4),
()(3)(B). *

Section 1128(a)(4) of the Act requires the Secretary of Health and Human Services to
exclude from program participation any individual or entity convicted of a felony
criminal offense “relating to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance.”

Here, Petitioner concedes that she was convicted of a drug-related felony. As she admits,
and the evidence establishes, she was addicted to the narcotic Percocet, and, to obtain the
drug, she stole her (nurse practitioner/physician) parents’ prescription pads, forged

' T make this one finding of fact/conclusion of law.
prescriptions for the drug, and presented the fraudulent prescriptions to drug stores. P.
Ltr.; LG. Ex. 2. On August 7, 2012, she pled guilty to one count of criminal possession
of a forged instrument, a class D felony (N.Y. Penal Law § 170.25). 1.G. Exs. 2, 3. She
was sentenced to five months probation and 250 hours of community service. IG. Ex. 2.

The undisputed evidence therefore establishes that Petitioner Conlon was convicted of a
felony relating to the unlawful prescription or dispensing of a controlled substance, and
she must be excluded from program participation.

Petitioner maintains that she has retained her nursing license and is an excellent nurse.
She has completed abuse rehabilitation and maintains sobriety. She points out that
excluding her “substantially limits [her] practice as a nurse.” P. Ltr. I accept all of these
assertions as true; however, they are not bases for overturning a mandatory exclusion.

I have no authority to reduce the length of her exclusion. An exclusion brought under
section 1128(a)(4) must be for a minimum period of five years. Act § 1128(c)(3)(B);
42 C.F.R. § 1001.2007(a)(2).

Conclusion

For these reasons, I conclude that the I.G. properly excluded Petitioner Conlon from
participation in Medicare, Medicaid, and all other federal health care programs, and that
period of exclusion must be for a minimum of five years.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

